Citation Nr: 0812287	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.  He died in September 2004.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the appellant's claim at this time would be 
premature.  The appellant submitted a VA Form 9 in March 2006 
and requested a hearing at the local VA office before a 
member of the Board.  In an April 2006 letter, the RO 
informed her that it would be unable to include her on the 
docket of hearings to be conducted by the Board in May 2006.  
The RO requested the appellant to provide notice should she 
no longer wish to have a hearing before a member of the 
traveling section of the Board, and further indicated that 
she would retain her place on the hearing docket unless the 
RO heard otherwise.  

The appellant responded to the April 2006 letter in a May 
2006 VA Form 21-4138.  The RO interpreted her statement as a 
desire to cancel the requested hearing.  There is no 
indication in this statement, however, that the appellant no 
longer wished to appear for a hearing before a traveling 
member of the Board.  Therefore, to ensure full compliance 
with due process requirements, a remand is required to 
schedule the appellant for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing at 
the RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing 
should be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


